DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/05/2021 amended claims 1 and added claim 25.  Claims 1-3, 5-6, 11-20 and 22-25 are pending and rejected on new grounds of rejections necessitated by the addition of claim 25.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 11-13, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Halderman (US 20160072585 A1) in view of Koos (US 20130221550 A1) and in further view of Zhang (US 20140008778 A1).
Regarding claim 1, Halderman teaches a method of manufacturing an optical engine, the method comprising: bonding a plurality of lasers (29/7 and 10; [0039]) directly or indirectly to a base substrate (1, 11; [0011], [0039], [0044]); coupling at least one laser diode driver circuit (6, 5; [0039]) to the laser diodes, in operation the at least one laser diode driver circuit selectively drives current to the laser diodes (Fig. 3-7, 9, and 11-16); bonding a optical fiber (3) proximate each of the plurality of laser diodes; and disposing a waveguide medium (8, 9, 40, 44) between each of the laser diodes and the optical fiber, the waveguide medium comprising at least one directly written waveguide (8, 9, 42, 45) that couples beams of light emitted by the plurality of laser diodes to the input facets of the optical fibers ([0041]-[0042], [0044]-[0054]).  Halderman further teaches bonding a cap (13; Fig. 5 and 7) comprising at least one wall and at least one optical window to the base substrate, the at least one wall, the at least one optical window, and at least a portion of the base substrate together delimit an interior volume sized and dimensioned to receive at least the plurality of laser diodes, the bonding of the cap to the base substrate providing a hermetic or partially hermetic seal between the interior volume of the cap and a volume exterior to the cap, and the optical window positioned and oriented to allow light emitted 
Halderman does not explicitly teach the optical fiber being a photonic integrated circuit proximate the plurality of laser diodes, the photonic integrated circuit comprising a plurality of input facets and at least one output facet, in operation, the photonic integrated circuit receives a plurality of beams of light at the respective plurality of input facets and wavelength multiplexes the plurality of beams of light to provide an aggregated beam of light at the output facet.
Koos teaches a photonic integrated circuit (4) the photonic integrated circuit comprising a plurality of input facets and at least one output facet, in operation, the photonic integrated circuit receives a plurality of beams of light at the respective plurality of input facets and wavelength multiplexes the plurality of beams of light to provide an aggregated beam of light at the output facet (Fig. 1; [0039], [0073], [0093]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Halderman with Koos; because it allows mixing lights of different wavelengths.
Neither Halderman nor Koos teaches a cap comprising at least one wall and at least one optical window to the base substrate, the at least one wall, the at least one optical window, and at least a portion of the base substrate together delimit an interior volume sized and dimensioned to receive at least the plurality of laser diodes, the bonding of the cap to the base substrate providing a hermetic or partially hermetic seal between the interior volume of the cap and a volume exterior to the cap, and the optical window positioned and oriented to allow light emitted 
Zhang teaches a cap (165) comprising at least one wall and at least one optical window (front side of 147) to the base substrate (105), the at least one wall, the at least one optical window (front side of 147), and at least a portion of the base substrate together delimit an interior volume sized and dimensioned to receive the laser diodes (145), the bonding of the cap (165) to the base substrate (105) providing a hermetic or partially hermetic seal between the interior volume of the cap (165) and a volume exterior to the cap (165), and the optical window (front side of 147) positioned and oriented to allow light emitted from the laser diodes to exit the interior volume, the cap (165) and the base substrate (105) enclose the interior volume (Fig. 1-4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Halderman and Koos with Zhang; because it provides protection for the laser chip/s.
Regarding claim 2, Halderman, as modified by Koos and Zhang, further teaches directly writing the at least one waveguide into the waveguide medium after disposing the waveguide medium between the laser diodes and the photonic integrated circuit (Fig. 11-16; [0044]-[0054]).  
Regarding claim 3, the combination of Halderman, Koos and Zhang consequently results in directly writing the at least one waveguide into the waveguide medium includes writing a first plurality of waveguides into the waveguide medium, each waveguide of the first plurality of waveguides to receive laser light from a respective laser diode of the plurality of laser diodes and couple the received laser light to an input facet of a respective waveguide in a plurality of waveguides in the photonic integrated circuit (Fig. 11-16; [0044]-[0054]).  

Regarding claim 6, Halderman, as modified by Koos and Zhang, further teaches bonding each of the laser diodes indirectly to the base substrate by bonding each laser diode to a respective chip submount (between 29 and 4); and bonding each chip submount to the base substrate (11).  
Regarding claim 11, Halderman, as modified by Koos and Zhang, further teaches coupling at least one laser diode driver circuit to the laser diodes comprises: bonding a plurality of electrical connections (at 6) to the base substrate, each electrical connection coupled to a respective laser diode in the plurality of laser diodes; and providing a coupling between each of the plurality of electrical connections and the at least one laser diode driver circuit (5; [0039]).  
Regarding claim 12, Halderman, as modified by Koos and Zhang, further teaches providing a coupling between each of the plurality of electrical connections and the at least one laser diode driver circuit comprises: bonding a plurality of electrical contacts (6) to the base substrate (11), each electrical contact coupled to a respective one of the plurality of electrical connections (at 6); and providing a coupling between each of the electrical contacts and the at least one laser diode driver circuit (5; [0039]).  
Regarding claim 13, Halderman, as modified by Koos and Zhang, further teaches bonding the plurality of laser diodes (29/7 and 10; [0039]) directly or indirectly to a base substrate (1, 11) comprises bonding the laser diodes (29/7 and 10; [0039]) directly or indirectly to a first surface of the base substrate (1, 11), the method further comprising bonding the at least 
Regarding claim 23, Halderman, as modified by Koos and Zhang, further teaches coupling at least one laser diode driver circuit to the laser diodes comprises: bonding a plurality of electrical connections (at 6) to the base substrate (1, 11), each electrical connection coupled to a respective laser diode in the plurality of laser diodes (7, 29; Fig. 3-16; [0039]); providing a coupling between each of the plurality of electrical connections (at 6 and 11) and the at least one laser diode driver circuit; and, inherently, bonding an electrically insulating cover (material of the base 1) to the base substrate over the plurality of electrical connections and wherein bonding the cap (13) to the base substrate (1, 11) comprises bonding the cap (13) to the base substrate and the electrically insulating cover (Fig. 5 and 7) with electrically insulating cover positioned between the cap (13) and the plurality of electrical connections (at 6 and 11; [0039]).
Regarding claim 24, Halderman, as modified by Koos and Zhang, further teaches providing a coupling between each of the plurality of electrical connections (at 6) and the at least one laser diode driver circuit comprises: bonding a plurality of electrical contacts (6) to the base substrate (1, 11), each electrical contact (6) coupled to a respective one of the plurality of electrical connections (at 6); and providing a coupling between each of the electrical contacts (6) and the at least one laser diode driver circuit (5; [0039]).
Regarding claim 25, the combination of Halderman, Koos, and Zhang consequently results in the waveguide medium is disposed extending directly from the cap to the photonic integrated circuit (Fig. 12-16 of Halderman; Fig. 1 of Koos; and Fig. 1-4 of Zhang).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halderman in view of Koos and Zhang and in further view of Rasch (US 5802222 A)
Regarding claim 14, Halderman, as modified by Koos and Zhang, further teaches bonding the plurality of laser diodes directly or indirectly to a base substrate comprises bonding the laser diodes directly or indirectly to a first surface of the base substrate (Fig. 3-7, 9, and 11-16).
Neither Halderman, Koos nor Zhang teaches bonding the at least one laser diode driver circuit to the first surface of the base substrate. 
Rasch teaches bonding the at least one laser diode driver circuit (15) to the first surface of the base substrate (11), i.e., the same surface on which the laser diodes (7’ and 7”) are located (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Halderman, Koos and Zhang with Rasch; because it provides a simpler manufacturing process.
Regarding claim 15, neither Halderman, Koos nor Zhang teaches positioning and orienting a collimation lens to receive and collimate the aggregate beam of light from the output facet of the photonic integrated circuit.  
Rasch teaches positioning and orienting a collimation lens (3) to receive and collimate the aggregate beam of light from the output facet of the photonic integrated circuit (9; Fig. 1, 19a-h, 20a-e, 29, col. 9, lines 21-43).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Halderman, Koos and Zhang with Rasch; because it allows shaping the output light beam to have a desired profile.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halderman in view of Koos and Zhang and in further view of Thomson (US 20100178007 A1).
Regarding claim 16, neither Halderman, Koos nor Zhang explicitly teach laser writing the photonic integrated circuit into writeable glass before bonding the photonic integrated circuit proximate the plurality of laser diodes. 
Thomson teaches laser writing the photonic integrated circuit into writeable glass before bonding the photonic integrated circuit proximate the plurality of laser diodes (Fig. 1-5; [0018], [0037], [0038]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Halderman, Koos and Zhang with Thomson; because it provides a rugged and reliable solution by writing the circuit into the glass ([0008] of Thomson).
Regarding claim 17, the combination of Halderman, Koos, Zhang and Thomson consequently results in laser writing the photonic integrated circuit into writeable glass comprises laser writing a plurality of waveguides into the writeable glass, each waveguide of the plurality of waveguides being written for a respective one laser diode of the plurality of laser diodes (Fig. 1-5; [0019], [0033]-[0038] of Thomson).  
Regarding claim 18, the combination of Halderman, Koos, Zhang and Thomson consequently results in laser writing a plurality of waveguides into the writeable glass comprises writing a waveguide combiner (Fig. 1c of Thomson) into the writeable glass (Fig. 2 of Thomson).  
Regarding claim 19, the combination of Halderman, Koos, Zhang and Thomson consequently results in writing a waveguide combiner into the writeable glass comprises writing 
Regarding claim 20, the combination of Halderman, Koos, Zhang and Thomson consequently results in laser writing a plurality of waveguides into the writeable glass (Fig. 1-5; [0019], [0033]-[0038] of Thomson) comprises laser writing each waveguide of the plurality of waveguides to have a input facet to receive laser light from a respective laser diode of the plurality of laser diodes and an output facet to output the received laser light, a spacing between the output facets of each waveguide being smaller than a spacing of the input facets of each waveguide (Fig. 1a-b of Thomson).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Halderman in view of Koos and Zhang and in further view of Flers (US 20050220404 A1).
Regarding claim 22, neither Halderman, Koos nor Zhang teaches forming a surface of the waveguide medium into at least one lens shape which is spatially separate from the plurality of laser diodes and which couples beams of light emitted by the plurality of laser diodes to the at least one directly written waveguide.  
Flers teaches forming a surface of the waveguide medium into at least one lens shape (18 and 19) which couples beams of light emitted by the plurality of optical devices to the at least one directly written waveguide ([0021], [0023], [0030]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Halderman, Koos and Zhang with Flers; because it reduces loss and improve optical transfer ([0021], [0023], [0030] of Flers).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 

Regarding claim 1, applicant/s argue, 
At page 4 of the Office Action the Office concedes that Halderman does not teach "bonding a photonic integrated circuit proximate the plurality of laser diodes, the photonic integrated circuit comprising a plurality of input facets and at least one output facet, in operation, the photonic integrated circuit receives a plurality of beams of light at the respective plurality of input facets and wavelength multiplexes the plurality of beams of light to provide an aggregated beam of light at the output facet." Koos was cited to remedy these deficiencies of Halderman. Specifically, the Office asserts that chip 4 of Koos is equivalent to the "optical integrated circuit," of claim 1. Applicant respectfully disagrees.
Applicant notes that wavelength multiplexing is a known term of art by which multiple optical carrier signals are multiplexed onto a single optical element, such as an optical fiber. See, e.g., https://en.wikipedia.org/wiki/Wavelength-division multiplexing. Koos discloses an optical arrangement 1 that consists of several photonic systems that are planar integrated on different substrates/chips 2-4 which contain lateral single-mode waveguides. See Koos, paragraph [0039]; FIG. 1. However, Koos is silent as to the function of the combination of elements shown to be disposed on chip 4. See Koos, paragraph [0039], FIG. 1. That is, Koos fails to disclose or suggest any function of the chip 4, much less than the chip 4 wavelength 
Accordingly, the proposed combination of Halderman, Koos, and Hyashi fails to teach or suggest "bonding a photonic integrated circuit proximate the plurality of laser diodes, the photonic integrated circuit comprising a plurality of input facets and at least one output facet, in operation, the photonic integrated circuit receives a plurality of beams of light at the respective plurality of input facets and wavelength multiplexes the plurality of beams of light to provide an aggregated beam of light at the output facet," (emphasis added) as recited in claim 1.  (Remarks; p. 8).
Examiner respectfully disagrees.  Koos explicitly and unambiguously teaches the multiple input waveguides (50) and an output waveguide (22; Fig. 1).  A person of ordinary skill in the art would immediately recognize that the integrated photonic chip disclosed in Koos is the claimed integrated photonic circuit “wavelength multiplexes the plurality of beams of light to provide an aggregated beam of light at the output facet.”  As a matter of facts, that’s its only function.
Applicant/s further argue, 
At page 5 of the Office Action, the Office asserts that it would have been obvious to a person of ordinary skill in the art to modify Halderman to include the chip 4 of Koos, and further asserts that the chip 4 of Koos is a photonic integrated circuit that wavelength multiplexes a plurality of beams of light. As established above, Koos 
MPEP § 2 143.0l(V) states "[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 22 1 USPQ 1 125 (Fed. Cir. 1984).” and “[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F .2d 810, 123 USPQ 349 (CCPA 1959).”
In the present case, Halderman teaches a method of fabricating an optical device, in which photopolymer 40 is disposed in a gap between a laser diode 29 and an optical fiber 3. See Halderman, paragraphs [0044]-[0045], FIGS. 1 1, 12. Halderman teaches that, after placement of the photopolymer 40, radiation 38 is coupled to the core 2 of the optical fiber 3 to form a nub 41 that serves to create a perfectly aligned connection to the optical fiber 3 and to allow the cone of light 22 to be focused inside the polymer 40 without being disturbed by the presence of the fiber 3. See Halderman, paragraph [0046], FIG. 13. Halderman teaches that, after forming the nub 4 1, the cone of light 22 is applied to the polymer 40 to form a waveguide 42 that extends from the nub 4 1. See Halderman, paragraph [0047], 
However, if the optical fiber 3 of Halderman were somehow replaced with a photonic integrated circuit that wavelength multiplexes light (assumed, for the sake of argument, to be the function of Koos' chip 4 as asserted by the Office), the Office has failed to established that such a photonic integrated circuit would be capable of routing radiation backward from its output to each of its inputs, such that the nubs 4 1 and 43 could be formed in the polymer 40 as required by the method of Halderman. If the radiation 38 of Halderman cannot be routed backward through the chip 4 of Koos to form the nubs 4 1 and 43, the purpose of Halderman's method of fabrication of Halderman's optical device would be frustrated, as the formation of the nubs 4 1 and 43 are taught to be necessary. See Halderman, paragraphs [0044]-[0048]. Additionally, without the nubs 4 1 and 43, the optical path through the polymer 40 between Halderman's laser diode 29 and Koos' chip 4 would be incomplete, likely rendering the modified optical device of Halderman inoperable for its intended purpose of passing light through the polymer 40.

Examiner respectfully disagrees.  Applicant/s argument rests entirely on the assumption that the multiplexing of Koos uses a prism or each input is wavelength selective.  There is nothing in the disclosure of Koos that would require the multiplexing to use a prism or each input being wavelength selective.  As an example, the multiplexing of Koos may use a beam combiner comprising only reflectors that are not wavelength selective.
In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA1981). See also In re Sneed, 710 F.2d 1544, 1550, 218USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Applicant/s argument/s with respect to claim 25 have been fully considered but are moot in view of new ground/s of rejection/s necessitated by the addition of claim 25.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building

Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882